Judgment unanimously reversed, with costs to defendants Phillips and matter remitted to Supreme Court, Oswego County for proceedings in accordance with RPAPL article 15. Memorandum: In this action to compel the determination of a claim to a 24-acre wooded lot located in the Town of Volney, pro se defendants Helen and Lawrence Phillips appeal from a judgment which voided as contrary to public policy a deed to the premises from Oswego County to them on the ground that Lawrence Phillips was the town supervisor at the time of the transaction. The county previously acquired title to the premises for nonpayment of taxes. The record reflects that the ruling in plaintiffs’ favor was based solely on colloquy in chambers among the court, the attorneys and the parties. In this action which is governed by the provisions regulating civil actions (RPAPL 1519), no motion for accelerated judgment was made (CPLR art 32), no sworn testimony was presented and no trial was conducted by the court. We find that the proceedings were irregular and that the judgment must be reversed. We do not rule on the applicability of subdivision (1) of section 801 of the General Municipal Law or the case of Rose v Eichhorst (42 NY2d 92) to the facts of this case. (Appeal from judgment of Supreme Court, Oswego County, John O’C. Conway, J. — RPAPL art 15.) Present — Dillon, P. J., Doerr, Boomer, O’Donnell and Schnepp, JJ.